Detailed Office Action
	The communication dated 1/3/2022 has been entered and fully considered. Claim 8 is withdrawn from examination. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 1/3/2022 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.
Claim Objections
Claim 3 is objected to because of the following informalities: in line 12, replace “the second snap fit a diameter of” with “the second snap fit, a diameter of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 recites the limitation "the first positioning member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces the dependency of this claim from claim 2 to claim 4, where this limitation is already recited.
 Claim 6 recites the limitations "the first positioning member" and "the second positioning member" in lines 6 and 13/14, respectively.  There are insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the Examiner replaces the dependency of this claim from claim 2 to claim 4, where these limitations are already recited.
Claim 7 recites the limitations "the first outer mould" and "the second outer mould" in lines 2 and 6/7, respectively.  There are insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the Examiner replaces the dependency of this claim from claim 1 to claim 6, where these limitations are already recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN-101618580-A and its English translation), hereinafter LI, in view of GUPTE (US-.
Regarding claim 1, LI discloses A mould structure, comprising: a first template; a second template combined with the first template {[0002], [FIG. 1] 1 is the first template and 2 is the second template}; 
a mould combining unit including a first snap fit, a second snap fit, and an engagement member {[FIG. 1] 4 on 1 is the first snap fit, 4 on 2 is the second snap fit (note that they are interpreted as snap fit since something is snapped into them), 3/5/51 is the engagement member}, 
wherein the first snap fit is disposed on the first template {[FIG. 1] 4 on 1}, 
the second snap fit is disposed on the second template {[FIG. 1] 4 on 2}, 
the engagement member is disposed between the first snap fit and the second snap fit {[FIG. 1] 3/5/51 is between the two 4s}, 
the first snap fit and the second snap fit each have an abutting face {[FIG. 1] note the abutting face of 4}, 
two ends of the engagement member each have a corresponding face {[FIG. 1] note the end surfaces of the two 3s (one not whon), under the 3 is the corresponding faces}, 
and the corresponding faces are abutted against the abutting faces {[FIG. 2] note that 3 is snapped into 4 or abutted against the surface of 4}.
LI, however, is silent as to the nature of the mould templates being microwave-transmittable. 
[0008]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have replaced the mold plates of LI with the microwave transmittable templates of GUPTE. As disclosed by GUPTE, the advantage of this type of template is saving in energy consumption, reduction in cycle time, and the flexibility in molding many types of materials {[0010]}.
Regarding claim 2, LI discloses wherein the first snap fit and the second snap fit respectively have a sliding groove {[FIG. 1] note the vertical walls of 4 that is interpreted as creating the sliding groove (one of the walls is slanted)}, 
the abutting faces face the sliding grooves {[FIG. 1] note the horizontal faces of 4 or abutting faces are the entry and end of the groove as described above, thus facing the abutting faces}, 
the engagement member includes two engagement portions and a body portion, the two engagement portions are connected to two ends of the body portion {[FIG. 1] note there are two 3s (one not shown) that are the engagement portions and they are at the both side ends of the body portion 5/51}, 
and each include one said corresponding face {see claim 1 above}, 
the engagement portion at one end of the engagement member is engaged in the sliding groove of the first snap fit, and the engagement portion at another end of the engagement member is engaged in the sliding groove of the second snap fit {[FIG. 2] note this figure shows when the member and snap fit are engaged.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over combination of LI and GUPTE as applied to claim 1 above and further in view of HUANG (CN-107187092-A and its English translation), hereinafter HUANG. Note the section 35 USC 112(b) above where the dependency of claim 5 is changed from claim 2 to claim 4.
Regarding claims 4 and 5, the combination of LI and GUPTE teaches all the limitations of claim 1. This combination, however, is silent on the mould system having a positioning assembly. 
In the same filed of endeavor that is related to molding, HUANG teaches further comprising at least one positioning assembly having a first positioning member and a second positioning member (claim 4) {[0010], [FIG. 1] 18 is the first positioning member and 25 is the second one}, 
wherein the first positioning member is mounted on a surface of the first template facing the second template, the second positioning member is disposed on a surface of the second template facing the first template, and the first positioning member is connected to the second positioning member (claim 4) {[FIG. 1] 18 is mounted on the first template 1 that faces the second template 2 onto which the second positioning member 25 is mounted, note when mold is closed the two members will be connected}.
wherein the first positioning member has at least one concave portion, the second positioning member has at least one convex portion, and the convex portion is inserted into the concave portion (claim 5) {[FIG. 1] note that 18 is convex and 25 is concave and they will be inserted into each other when the mold is closed}.

[0010]}.
Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748